Citation Nr: 1706307	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for left wrist carpel tunnel syndrome.

5.  Entitlement to service connection for right lower extremity sciatica neuritis.

6.  Whether new and material evidence has been received to reopen the claim for service connection for a prostate disorder.

7.  Entitlement to an initial compensable rating for an umbilical hernia.

8.  Entitlement to an initial compensable rating for plantar warts.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to an initial compensable rating for diastasis recti.

11.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine prior to May 13, 2016 and a rating in excess of 10 percent thereafter.

12.  Entitlement to an initial rating in excess of 10 percent for hypertension.

13.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depression.  


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Army National Guard and Army Reserve, and had periods of active duty from May to October 1979, February 1984 to September 1985, June to December 1991, November 2002 to November 2003, January to July 2004, and August to November 2009.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also appealed the denial of service connection for irritable bowel syndrome (IBS) and tinnitus.  However, since the RO granted service connection for these disabilities in November 2011 and May 2016 rating decisions, respectively, these issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2011 VA Form 9, substantive appeal, that perfected his appeal, he indicated he did not want a Board hearing.  More recently, however, he submitted another VA Form 9 dated in June 2016 that shows he would like to have a Board hearing by live videoconference.  The RO mistakenly construed this form as being submitted prematurely in response to another matter, so no action was taken to schedule a hearing.  See July 2016 correspondence from the RO to the Veteran.  However, the June 2016 VA Form 9 clearly states it is being submitted in response to the supplemental statement of the case (SSOC) issued on May 27, 2016.  The Veteran also attached a VA Form 21-4138, statement in support of claim, that references the 13 issues addressed in the May 2016 SSOC.  Thus, the hearing request pertains to the appeal already perfected.

As there is compelling evidence that a hearing was requested, the case must be remanded.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




